


Exhibit 10.29

 

BLUE RIDGE HOLDING CORP.

2005 EMPLOYEE STOCK UNIT PLAN

 


1.                                       PURPOSE

 

The purpose of the Plan is to provide performance-based awards of restricted
stock units (“Restricted Stock Units”) in respect of the common stock of the
Parent to key executives of the Company in order to better align the interests
of the executives with those of the stockholders of the Parent.

 


2.                                       DEFINITIONS

 

For purposes of the Plan and, unless otherwise provided in an Award Agreement,
each Award Agreement:

 


(A)                                  “AWARD” SHALL MEAN A GRANT OF RESTRICTED
STOCK UNITS MADE TO A PARTICIPANT PURSUANT TO THE TERMS OF THE PLAN.


 


(B)                                 “AWARD AGREEMENT” SHALL MEAN A WRITTEN
AGREEMENT BETWEEN THE COMPANY AND A PARTICIPANT EVIDENCING AN AWARD AND
DESCRIBING ITS TERMS AND CONDITIONS.


 


(C)                                  “BOARD” SHALL MEAN THE BOARD OF DIRECTORS
OF THE COMPANY.


 


(D)                                 “COMMITTEE” SHALL MEAN THE BOARD, OR ANY
COMMITTEE THEREOF, COMPRISED OF NO FEWER THAN TWO DIRECTORS, APPOINTED BY THE
BOARD TO ADMINISTER THE PLAN.


 


(E)                                  “COMMON STOCK” SHALL MEAN SHARES OF COMMON
STOCK OF THE PARENT, PAR VALUE $0.01 PER SHARE.


 


(F)                                    “COMPANY” SHALL MEAN BLUE RIDGE PAPER
PRODUCTS, INC. AND ANY SUCCESSOR THERETO.


 


(G)                                 “PARENT” SHALL MEAN BLUE RIDGE HOLDING
CORP., A DELAWARE CORPORATION.


 


(H)                                 “PARENT BOARD” SHALL MEAN THE BOARD OF
DIRECTORS OF THE PARENT.


 


(I)                                     “PARTICIPANT” SHALL MEAN EACH EXECUTIVE
OF THE COMPANY SO DESIGNATED BY THE COMMITTEE IN ACCORDANCE WITH SECTION 4.


 


(J)                                     “PLAN” SHALL MEAN THE BLUE RIDGE PAPER
PRODUCTS, INC. 2005 EMPLOYEE STOCK UNIT PLAN AS SET FORTH HEREIN.


 


(K)                                  “PLAN EFFECTIVE DATE” SHALL HAVE THE
MEANING SET FORTH IN SECTION 20.


 


(L)                                     “RESTRICTED STOCK” SHALL MEAN SHARES OF
RESTRICTED COMMON STOCK THAT WILL VEST AND BECOME NON-FORFEITABLE UNDER
SECTION 6.1 HEREOF.

 

--------------------------------------------------------------------------------


 


(M)                               “RESTRICTED STOCK UNIT” SHALL MEAN SHARES OF
RESTRICTED COMMON STOCK THAT WILL VEST AND BECOME NON-FORFEITABLE UNDER
SECTION 6.1 HEREOF.


 


(N)                                 “STOCKHOLDERS’ AGREEMENT” SHALL MEAN THE
STOCKHOLDERS’ AGREEMENT, DATED AS OF MAY 14, 1999, BETWEEN THE PARENT AND THE
STOCKHOLDERS LISTED THEREIN, AS AMENDED, MODIFIED AND SUPPLEMENTED FROM TIME TO
TIME.


 


3.                                       ADMINISTRATION AND INTERPRETATION OF
THE PLAN


 


(A)                                  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE THE EXCLUSIVE AUTHORITY AND RESPONSIBILITY
TO:  (I) INTERPRET THE PLAN; (II) AUTHORIZE THE PAYMENT OF ALL BENEFITS AND
EXPENSES OF THE PLAN AS THEY BECOME PAYABLE UNDER THE PLAN; (III) ADOPT, AMEND
AND RESCIND RULES AND REGULATIONS RELATING TO THE PLAN; AND (IV) MAKE ALL OTHER
DETERMINATIONS AND TAKE ALL OTHER ACTIONS NECESSARY OR DESIRABLE FOR THE PLAN’S
ADMINISTRATION INCLUDING, WITHOUT LIMITATION, CORRECTING ANY DEFECT, SUPPLYING
ANY OMISSION OR RECONCILING ANY INCONSISTENCY IN THE PLAN IN THE MANNER AND TO
THE EXTENT IT SHALL DEEM NECESSARY TO CARRY THE PLAN INTO EFFECT.


 


(B)                                 ALL DECISIONS OF THE COMMITTEE ON ANY
QUESTION CONCERNING THE SELECTION OF PARTICIPANTS AND THE INTERPRETATION AND
ADMINISTRATION OF THE PLAN SHALL BE FINAL, CONCLUSIVE AND BINDING UPON ALL
PARTIES.  THE COMMITTEE MAY RELY ON INFORMATION, AND CONSIDER RECOMMENDATIONS,
PROVIDED BY THE EXECUTIVES OF THE COMPANY.


 


4.                                       ELIGIBILITY AND PARTICIPATION


 


(A)                                  EMPLOYEES OF THE COMPANY ELIGIBLE TO
PARTICIPATE IN THE PLAN SHALL BE AS DETERMINED BY THE COMMITTEE.


 


(B)                                 NO PERSON SHALL BE A PARTICIPANT IN THE PLAN
UNLESS HE OR SHE IS DESIGNATED AS A PARTICIPANT AND IS ISSUED AN AWARD
AGREEMENT.


 


5.                                       RESTRICTED STOCK UNIT AWARDS


 


(A)                                  COMMON STOCK RESERVED FOR AWARDS.  A
MAXIMUM OF 250,000 SHARES OF COMMON STOCK SHALL BE RESERVED AND AVAILABLE FOR
AWARDS UNDER THE PLAN SUBJECT TO ADJUSTMENT FOR ANY RECAPITALIZATION,
RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT OR OTHER
SIMILAR CHANGE IN THE PARENT’S CAPITAL STOCK.  THE APPROPRIATE EXTENT AND MANNER
OF SUCH ADJUSTMENTS SHALL BE DETERMINED BY THE PARENT BOARD OR, IF SO DELEGATED
BY THE PARENT BOARD, BY THE COMMITTEE.  SHARES OF COMMON STOCK UNDERLYING AWARDS
THAT ARE FORFEITED, CANCELED, OR OTHERWISE TERMINATED HEREUNDER SHALL BE ADDED
BACK TO THE SHARES OF COMMON STOCK AVAILABLE FOR AWARDS UNDER THE PLAN.  SHARES
OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN MAY BE AUTHORIZED BUT
UNISSUED SHARES OF COMMON STOCK OR SHARES OF COMMON STOCK REACQUIRED BY THE
PARENT AND HELD IN ITS TREASURY.

 

2

--------------------------------------------------------------------------------


 


(B)                                 AWARD AGREEMENT.  EACH PARTICIPANT TO WHOM
AN AWARD HAS BEEN MADE SHALL ENTER INTO AN AWARD AGREEMENT, THE TERMS OF WHICH
SHALL NOT BE INCONSISTENT WITH THE PLAN.  THE COMMITTEE RETAINS DISCRETION TO
MAKE AWARDS SUBJECT TO COMPLIANCE WITH RESTRICTIVE COVENANTS RELATING TO MATTERS
SUCH AS CONFIDENTIALITY, NON-SOLICITATION OF EMPLOYEES, CUSTOMERS AND SUPPLIERS,
NON-COMPETITION AND NON-DISPARAGEMENT, AND TO SO PROVIDE IN AN AWARD AGREEMENT
OR OTHER WRITING.


 


6.                                       VESTING AND SETTLEMENT OF RESTRICTED
STOCK UNIT AWARDS


 


(A)                                  VESTING.  VESTING TERMS FOR ALL AWARDS
SHALL BE AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


(B)                                 EVENT RESULTING IN IMMEDIATE FORFEITURE OF
AWARD.  UNLESS OTHERWISE PROVIDED IN AN INDIVIDUAL EMPLOYMENT AGREEMENT OR
UNLESS THE COMMITTEE PROVIDES OTHERWISE IN AN AWARD AGREEMENT, A PARTICIPANT
SHALL AUTOMATICALLY FORFEIT ANY UNVESTED RESTRICTED STOCK UNITS HELD BY THE
PARTICIPANT UPON HIS OR HER TERMINATION OF EMPLOYMENT WITH THE COMPANY.


 


(C)                                  DELIVERY OF SHARES; SETTLEMENT OF AWARDS. 
SETTLEMENT TERMS FOR ALL AWARDS SHALL BE AS DETERMINED BY THE COMMITTEE IN ITS
SOLE DISCRETION.  UNLESS OTHERWISE PROVIDED IN AN AWARD AGREEMENT, THE COMMITTEE
SHALL HAVE THE DISCRETION TO SETTLE VESTED AWARDS THROUGH THE ISSUANCE OF STOCK
CERTIFICATES OR EQUIVALENT CASH PAYMENTS.  IN ITS SOLE DISCRETION, THE COMMITTEE
MAY ALSO PROVIDE THAT IN CERTAIN CONDITIONS THE COMPANY OR THE PARENT MAY
REPURCHASE SHARES ISSUED UNDER THE PLAN, OR THAT PARTICIPANTS MAY REQUIRE THE
COMPANY OR THE PARENT TO REPURCHASE SUCH SHARES.


 


7.                                       EMPLOYMENT GENERALLY REQUIRED FOR
VESTING OF AWARD


 

Except as otherwise provided by the Committee or in an individual employment
agreement, all unvested Restricted Stock Units held by any Participant under the
Plan shall automatically be forfeited on the date the Participant terminates
employment with the Company.

 


8.                                       COMPLIANCE WITH APPLICABLE LAW


 


(A)                                  NO RIGHTS AS STOCKHOLDER.  PRIOR TO RECEIPT
OF THE UNDERLYING SHARES REPRESENTED BY RESTRICTED STOCK UNITS, A PARTICIPANT
SHALL HAVE NO RIGHTS OF A STOCKHOLDER, INCLUDING, WITHOUT LIMITATION, VOTING
RIGHTS, WITH RESPECT TO ANY RESTRICTED STOCK UNITS GRANTED HEREUNDER.


 


(B)                                 CONDITIONS FOR DISTRIBUTION OF COMMON
STOCK.  EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE, SHARES OF COMMON STOCK
SHALL NOT BE DISTRIBUTED UNDER THE PLAN IN SETTLEMENT OF AN AWARD UNLESS THE
DELIVERY OF SUCH COMMON STOCK SHALL COMPLY WITH ALL APPLICABLE LAW AND SHALL BE
FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO

 

3

--------------------------------------------------------------------------------


 


SUCH COMPLIANCE.  THE COMPANY SHALL TAKE ALL ACTIONS NECESSARY TO EFFECT SUCH
COMPLIANCE.


 


9.                                       NO RIGHT TO EMPLOYMENT


 

Nothing in the Plan or in any notice of Award shall confer upon any person the
right to continue in the employment of the Company or affect the right of the
Company to terminate the employment of any Participant.

 


10.                                 AMENDMENT OR TERMINATION


 

Subject to the terms of any individual employment agreement between the Company
and the Participant, the Parent Board may, in its sole discretion, amend,
suspend or terminate the Plan or adopt a new plan in place of the Plan at any
time; provided, however, that unless necessary to comply with applicable law
(including Section 409A of the Internal Revenue Code of 1986, as amended), no
amendment, suspension or termination shall, without the consent of the
Participant, alter or impair a Participant’s right under an existing Award made
hereunder.

 


11.                                 SEVERABILITY


 

To the extent any portion of the Plan is held to be invalid, illegal, void or
unenforceable by a court of competent jurisdiction, such court shall substitute
a valid, lawful, enforceable provision that preserves, to the maximum lawful
extent, the terms and intent of this Agreement.

 


12.                                 WITHHOLDING


 


THE COMPANY SHALL HAVE THE RIGHT TO MAKE SUCH PROVISIONS AS IT DEEMS NECESSARY
OR APPROPRIATE TO SATISFY ANY OBLIGATIONS IT MAY HAVE TO WITHHOLD FEDERAL, STATE
OR LOCAL INCOME OR OTHER TAXES INCURRED BY REASON OF PAYMENTS PURSUANT TO THE
PLAN.


 


13.                                 GOVERNING LAW


 

The Plan and any amendments thereto shall be construed, administered, and
governed in all respects in accordance with the laws of the State of North
Carolina (regardless of the law that might otherwise govern under applicable
principles of conflict of laws).

 


14.                                 NONTRANSFERABILITY


 

No Award, right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, garnishment, execution or
levy of any kind or charge.  Except as the Committee may permit, in its sole
discretion, at the time of grant or thereafter, no Award shall be transferable
by the Participant (including, without limitation to, a family member) other
than by will or by the laws of descent and distribution, and all Awards shall be
exercisable, during the Participant’s lifetime, only by the Participant.  Any
attempt to anticipate, alienate, sell, assign, pledge, encumber,

 

4

--------------------------------------------------------------------------------


 

charge, garnish, execute, transfer or levy upon, an Award or benefit in a manner
inconsistent with the foregoing shall be void and unrecognized by the Company,
and any such benefit shall not in any manner be liable for or subject to the
debts, contracts, liabilities, engagements or torts of any person who shall be
entitled to such benefit, nor shall it be subject to attachment or legal process
for or against such person.  Except as otherwise provided by the Committee, any
shares of Common Stock acquired by a permissible transferee shall continue to be
subject to the terms of the Plan and the applicable Award agreement.

 


15.                                 DEATH/DISABILITY/PAYMENTS TO MINORS


 


THE COMMITTEE MAY, IN ITS SOLE DISCRETION, REQUIRE THE TRANSFEREE OF A
PARTICIPANT TO SUPPLY IT WITH WRITTEN NOTICE OF THE PARTICIPANT’S DEATH OR
DISABILITY AND TO SUPPLY IT WITH A COPY OF THE WILL (IN THE CASE OF THE
PARTICIPANT’S DEATH) AND/OR SUCH OTHER EVIDENCE AS THE COMMITTEE DEEMS NECESSARY
TO ESTABLISH THE VALIDITY OF THE TRANSFER OF AN AWARD.  THE COMMITTEE MAY ALSO
REQUIRE THAT THE AGREEMENT OF THE TRANSFEREE TO BE BOUND BY ALL OF THE TERMS AND
CONDITIONS OF THE PLAN.  ANY BENEFIT PAYABLE TO OR FOR THE BENEFIT OF A MINOR,
AN INCOMPETENT PERSON OR OTHER PERSON INCAPABLE OF RECEIPT THEREOF SHALL BE
DEEMED PAID WHEN PAID TO SUCH PERSON’S GUARDIAN OR TO THE PARTY PROVIDING OR
REASONABLY APPEARING TO PROVIDE FOR THE CARE OF SUCH PERSON, AND SUCH PAYMENT
SHALL FULLY DISCHARGE THE COMMITTEE, THE BOARD, THE PARENT BOARD, THE PARENT,
THE COMPANY, AND THEIR RESPECTIVE AFFILIATES AND THEIR EMPLOYEES, AGENTS AND
REPRESENTATIVES WITH RESPECT THERETO.


 


16.                                 LEGEND AND CUSTODY


 


(A)                                  THE COMMITTEE MAY REQUIRE EACH PERSON
RECEIVING SHARES OF COMMON STOCK PURSUANT TO AN AWARD UNDER THE PLAN TO
REPRESENT TO AND AGREE WITH THE COMPANY IN WRITING THAT THE PARTICIPANT IS
ACQUIRING THE SHARES WITHOUT A VIEW TO DISTRIBUTION THEREOF.  IN ADDITION TO ANY
LEGEND REQUIRED BY THE PLAN, THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE ANY
LEGEND THAT THE COMMITTEE DEEMS APPROPRIATE TO REFLECT ANY RESTRICTIONS ON
TRANSFER.


 


(B)                                 ALL CERTIFICATES FOR SHARES OF COMMON STOCK
DELIVERED UNDER THE PLAN SHALL BE SUBJECT TO SUCH STOP TRANSFER ORDERS AND OTHER
RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE UNDER APPLICABLE LAW OR RULES,
AND THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH
CERTIFICATES TO MAKE APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


 


(C)                                  IF STOCK CERTIFICATES ARE ISSUED IN RESPECT
OF AN AWARD, THE COMMITTEE MAY REQUIRE THAT ANY STOCK CERTIFICATES EVIDENCING
SUCH AWARD BE HELD IN CUSTODY BY THE COMPANY UNTIL THE AWARD HAS VESTED OR THE
RESTRICTIONS THEREON HAVE LAPSED, AND THAT, AS A CONDITION OF ANY GRANT OF SUCH
AN AWARD, THE PARTICIPANT SHALL HAVE DELIVERED A DULY SIGNED STOCK POWER,
ENDORSED IN BLANK, RELATING TO THE COMMON STOCK COVERED BY SUCH AWARD.

 

5

--------------------------------------------------------------------------------


 


17.                                 UNFUNDED STATUS OF PLAN


 


THE PLAN IS INTENDED TO CONSTITUTE AN “UNFUNDED” PLAN FOR INCENTIVE AND DEFERRED
COMPENSATION.  WITH RESPECT TO ANY PAYMENTS AS TO WHICH A PARTICIPANT HAS A
FIXED AND VESTED INTEREST BUT THAT ARE NOT YET MADE TO A PARTICIPANT BY THE
COMPANY, NOTHING CONTAINED HEREIN SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS
THAT ARE GREATER THAN THOSE OF A GENERAL UNSECURED CREDITOR OF THE COMPANY.


 


18.                                 HEADINGS


 

Headings used herein are for convenience of reference only, do not constitute a
part of the Plan and shall not be deemed to limit or affect any of the
provisions hereof.

 


19.                                 PLAN EFFECTIVE DATE


 

The Plan shall be effective as of the date of its adoption by the Parent Board.

 


20.                                 TERMINATION OF THE PLAN


 

THE PLAN SHALL AUTOMATICALLY TERMINATE ON THE DATE ALL AWARDS ARE SETTLED,
PROVIDED THAT NO AWARDS MAY BE GRANTED AFTER THE FIVE-YEAR ANNIVERSARY OF THE
PLAN EFFECTIVE DATE.

 

6

--------------------------------------------------------------------------------
